Citation Nr: 0937316	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-16 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether an overpayment of VA educational assistance benefits 
in the amount of $18.312.25 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1971 to July 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that the Veteran had received an overpayment of 
education benefits in the amount of $18,312.25.  The 
appellant subsequently perfected an appeal as to the validity 
of that debt.  He failed to report for a Board hearing 
scheduled in August 2009, without explanation.  This is the 
second time he failed to report for a hearing, and the 
request is considered withdrawn.  

In an August 2004 decision, the Committee on Waivers and 
Compromises of the Muskogee RO denied the appellant's request 
for a waiver of recovery of the overpayment.  It was noted 
that a compliance survey had revealed that the appellant was 
paid benefits for the period from October 2001 to June 2003, 
but was not attending classes.  The Committee determined that 
the Veteran had acted in bad faith in the creation of this 
debt, which precluded consideration of a waiver of recovery 
of his debt.

Neither the appellant nor his attorney subsequently expressed 
disagreement regarding the denial of a waiver.  Instead, the 
appellant's attorney continued to argue that the debt was not 
valid.


FINDINGS OF FACT

1.  The appellant was enrolled in a program of education at 
Ramon Magsaysay Technological University to achieve a 
Bachelor degree in Agricultural Technology.

2.  For the period from October 22, 2001, through June 6, 
2003, the Veteran received educational assistance benefits 
administered in the amount of $18,312.25 based on his 
enrollment at RMTU.

3.  Fraud investigations conducted by the Manila RO and the 
VA Office of Inspector General in San Francisco determined 
that the appellant was a participant in a fraud scheme 
perpetuated by 60 Veterans enrolled at RMTU, solely for the 
purpose of collecting VA educational assistance benefits, 
which included the failure to attend a sufficient number of 
classes.  

4.  The appellant was paid for courses that he did not 
attend.

5.  The charged indebtedness in the amount of $18,312.25 was 
validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $18,312.25 is valid.  38 U.S.C.A. 
§§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7144, 21.7153 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub.  L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002 & Supp. 2008), became effective.  This liberalizing 
legislation essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.

However, these changes are not applicable to claims such as 
the one decided here.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).

Nevertheless, the Board points out that the RO has explained 
to the Veteran the bases for the finding that the debt was 
valid.  The RO also afforded him the opportunity to present 
information and evidence in support of the claim.  The Board 
finds that these actions satisfy any duties to notify and 
assist owed the Veteran in the development of his claim.

As will be discussed in greater detail below, the RO's 
finding that the Veteran owed a debt of $18,312.25 is the 
result of investigations conducted by the RO in Manila, 
Philippines, and subsequently the VA Office of Inspector 
General (OIG) in San Francisco, California, of the enrollment 
of 60 veterans at Ramon Magsaysay Technical University (RMTU) 
in the Philippines.  As a result of these investigations, 
both the Manila RO and the OIG in San Francisco determined 
that these 60 veterans were not regularly attending classes, 
but were, instead, receiving course credit in return for 
buying supplies and other "gifts" for the school and for 
individual instructors.

The RO in Muskogee, Oklahoma, which has jurisdiction over 
claims involving educational assistance, subsequently advised 
each of the 60 veterans that overpayments had been created as 
a result of these findings, including the overpayment of 
$18,312.25 that is the subject of this decision.

The record reflects that the appellant's attorney, Donald 
Hill, is also representing at least 29 other veterans who 
were found to have overpayments as a result of this 
investigation, and Mr. Hill has asked on several occasions to 
have all 30 claims consolidated in a manner similar to class 
action lawsuits.  The Board has no authority to consolidate 
appeals in this manner, and, in fact, each individual case 
must be considered by a Veterans Law Judge in regular order.  
38 U.S.C.A. § 7107 (West 2002).  Mr. Hill has been advised of 
this fact in several letters from the Senior Deputy Vice 
Chairman of the Board, and the Board reiterates this 
statutory requirement herein.  Accordingly, this decision 
addresses only the appeal of the appellant listed on the 
title page.

The Board also notes that, on numerous occasions, Mr. Hill 
has made single submissions of evidence and argument on 
behalf of all 30 veterans that he represents.  These 
submissions included protected information specific to 
individual veterans, such as VA claims numbers and social 
security numbers.  Mr. Hill was asked by the Senior Deputy 
Vice Chairman of the Board in several letters to stop making 
such submissions, as they placed the Board at risk of 
violating the Privacy Act, 5 U.S.C.A. § 552a, and VA 
regulations prohibiting disclosure of personal information to 
persons other than a claimant and his/her representative.

Mr. Hill has responded to the Board's requests by submitting 
signed "waivers" from each of the 30 veterans he represents 
in which they expressly authorized the release of their 
records and personal information for inclusion in the claims 
files of the others.  On behalf of his clients, Mr. Hill has 
also expressly authorized VA to associate his submissions 
with the claims files of each of the veterans he represents, 
even if those submissions include the VA claims numbers and 
social security numbers of the other veterans.

The Board takes very seriously the requirements of the 
Privacy Act, 5 U.S.C.A. § 552a, and the responsibility of VA 
to protect the personal information of all veterans and their 
dependents.  However, in light of Mr. Hill's letters 
specifically authorizing the sharing of the personal 
information of the 30 veterans he represents, and the 
specific signed waivers completed those veterans, the Board 
finds that the concerns of the Privacy Act, 5 U.S.C.A. § 
552a, and similar VA regulations have been appropriately 
addressed in this instance, and that no violation of the law 
or the veterans' privacy rights will occur by accepting Mr. 
Hill's submissions.

Although Mr. Hill has obtained all investigation records from 
the RO, he has continued to express frustration in that the 
names of individuals interviewed at RMTU remain redacted in 
the documents he received.  However, as explained in an April 
2005 letter from the Muskogee RO, the names of the 
individuals were withheld under exemptions set forth under 5 
U.S.C.A. § 552(b)(3) (West 2002) and 38 U.S.C.A. § 5701(a), 
(f) (2008), which bars disclosure of their names and 
addresses.  The RO also indicated that the names and job 
titles of witnesses involved in the investigation were 
withheld under exemptions set forth in 5 U.S.C.A. § 
552(b)(7), and that VA does not generally disclose the names 
of witnesses involved in an investigation.  See 38 C.F.R. § 
1.554 (2008).  The RO advised Mr. Hill that, if he disagreed 
with its decision to provide only redacted copies of these 
documents, he was free to appeal the matter to the VA Office 
of the General Counsel.  He was provided appropriate contact 
information for that office.

The Board believes that, for the purposes of this appeal, the 
appellant is not prejudiced by VA's decision to provide only 
redacted copies, as he and Mr. Hill are well aware that the 
individuals interviewed during the course of the 
investigation included staff members, faculty, and students 
of RMTU.  Mr. Hill in fact obtained affidavits from several 
of the deponents.  There was nothing to prevent Mr. Hill from 
obtaining lay statements from as many individuals at RMTU as 
he saw fit, on his own initiative, and to submit those 
statements in support of the appellant's claim.  

Mr. Hill has also specifically requested that VA subpoena all 
individuals involved in the investigation, including both 
witnesses and VA employees, so that he may question them, and 
he has also objected to VA's reliance on the interviews 
conducted at RMTU, asserting that they amount to "hearsay 
evidence."

As noted in Flynn v. Brown, 6 Vet. App. 500, 503 (1994), the 
VA benefits claims system does not include such adversarial 
concepts as cross examination, best evidence rule, or hearsay 
evidence exclusion.  See also Manio v. Derwinski, 1 Vet.  
App. 140 (1991).  Certainly, the Board has a responsibility 
to weigh the credibility and probative value of testimony 
provided by the students and faculty at RMTU, just as it does 
any evidence provided by the appellant that is the subject of 
this decision, and the actual knowledge of the person 
providing the statement is an important factor in assessing 
probative value.  

The Board recognizes that, under 38 U.S.C.A. § 5711(a) (West 
2002), VA has the authority to "(1) issue subpoenas for and 
compel the attendance of witnesses within a radius of 100 
miles from the place of hearing . . .[and] (4) aid claimants 
in the preparation and presentation of claims."  This 
authority is discretionary.  Moreover, in 38 C.F.R.  § 20.711 
(2008), the Secretary has defined the scope of this subpoena 
power to include compelling the attendance of witnesses 
within a radius of 100 miles from the place of hearing, and 
to aid in the production of "tangible evidence."

The regulation does not contemplate issuing subpoenas to 
allow witnesses to be questioned outside of the context of a 
personal hearing, and even then, the individual must reside 
within a 100 mile radius of the hearing.  Furthermore, the 
regulation specifically provides that a subpoena will not be 
issued to compel the attendance of VA adjudicatory personnel.  
See 38 C.F.R.  § 20.711(a).  In this instance, Mr. Hill has 
clearly requested subpoenas far outside the scope of the 
situations contemplated by the applicable regulation, and his 
request is denied.

As the Court has stated: "VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 
478-79 (1994).  Counts and Gobber make it clear that VA's 
duty to assist does not include obtaining evidence which does 
not exist.  The appellant and his attorney have been accorded 
ample opportunity to substantiate his claim by providing 
evidence to challenge the validity of the debt.  As such, the 
Board finds that this appeal is ready for appellate review.

Mr. Hill has also alleged, as error, the fact that the 
appellant has not received a supplemental statement of the 
case.  However, the evidence submissions since the April 2004 
statement of the case were either duplicates of previously 
considered evidence, and/or accompanied by signed waivers of 
initial RO consideration; therefore, the RO did not review 
the evidence, and a supplemental statement of the case was 
not indicated.  See 38 C.F.R. § 20.1304(c) (2008); see also 
Disabled American Veterans (DAV) v. Sec'y of Veteran's 
Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

As noted above, the Muskogee RO has explained to the 
appellant the bases for the finding that the debt was valid.  
The RO afforded him the opportunity to present information 
and evidence in support of the claims, and the appellant 
failed to report for hearings scheduled on his behalf.  The 
Board finds that these actions satisfy any duties to notify 
and assist owed the appellant in the development of these 
claims.

The record reflects that in November 2001, the appellant 
applied for VA educational assistance benefits under the 
provisions of Chapter 30 for a program of education at RMTU.  
The appellant received basic educational assistance benefits 
under the provisions of Chapter 30 for the semesters that he 
reported being enrolled at RMTU between the period of October 
22, 2001, through June 6, 2003, and the RO calculated the 
total amount of assistance benefits administered during this 
period as $18,312.25.

On October 23, 2002, the RO in Manila conducted a routine on- 
site Education Compliance Survey at RMTU.  The audit examined 
school records associated with 10% of the VA student 
population.  Of the 6 records examined there were 
discrepancies found in all records.  The primary contact at 
RMTU for this survey was the Registrar Clerk.  She made 
available the records of the randomly selected students, 
which consisted of individual envelopes for each student 
containing personal interview forms, immigration papers, 
Certificates of Honorable Discharge, and records from 
previous or secondary schools.  No other documents such as 
school curriculum, enrollment forms, or adding/dropping of 
subject forms were found inside.

In the Education Compliance Survey Report, it was determined 
that RMTU had failed to maintain accurate or complete records 
of enrollment for VA beneficiaries-students, and that 
significant discrepancies were found in the records that were 
reviewed.  For example, some students had no addresses listed 
other than P.O. Box addresses, and others had addresses at 
locations of such distance that it raised questions as to 
regular attendance at any of the campuses of RMTU.  In 
addition, an Occupational Internship Program (OIP) and a 
Practicum were allowed to be taken in one semester, instead 
of the two semesters required by the curriculum.  In view of 
the discrepancies, it was noted that it may be necessary to 
conduct a more extensive compliance survey at a later date, 
including class checks to monitor actual class attendance of 
the students.

In January 2003, the president of the university wrote that 
in the OIP class projects the VA students were "the ones 
supervising the activities in their projects with the regular 
students."  

In February 2003, the RO in Manila conducted a more extensive 
Education Compliance Survey at RMTU in which the records of 
all VA beneficiary students were reviewed.  The survey began 
at the San Marcelino Campus by interviewing the Chancellor of 
RMTU, who reported that the veterans had established their 
own school club on campus called the U.S. Veteran Students 
Organization.  He indicated that they were allowed to have 
their own "Vet-Park" inside the campus where they often 
met, and that they had donated several garbage bins located 
throughout the campus.

In reviewing the records, significant discrepancies were 
found, such as the following: the absence of final grades for 
certain courses or for entire semesters; different signatures 
or penmanship appearing on certificates of registration (the 
staff of the university reported that sometimes students' 
wives or classmates filled out the forms on their behalf); 
and indications that some students received credits 
consistent with only part-time enrollment even though they 
were receiving VA benefits for full-time enrollment.  
Discrepancies were found in all 60 VA students' records.

As a result of these findings, the Manila RO subsequently 
conducted a field investigation, which involved eleven Manila 
employees, including 8 field investigators, the head of the 
Field Section, and two Educational Compliance Survey 
Specialists (ECSS's).  From May 10, 2003, to May 15, 2003, 
they interviewed 39 individuals, including RMTU 
administration officials, professors, VA students, and non-VA 
students.

Depositions from various professors and administration 
officials confirmed that the VA students donated supplies to 
the school and to their instructors, and also paid for 
various class projects.  The Chancellor of the San Marcelino 
Campus indicated that the veteran-students had donated money 
to their school, and that 50 percent of this had been 
distributed to teachers as "incentive" awards.  Various 
instructors and non-VA students also indicated that the VA 
students were not required to actually attend classes, and 
some non-VA students complained of this fact, indicating that 
they would be penalized for not attending, while the VA 
students were still given passing grades in return for their 
donations.  

One instructor stated that his class consisted of two parts, 
the lecture and the laboratory; the laboratory was the longer 
part, and consisted of actual farming activities.  This 
instructor stated that "only the non-VA students were 
required to attend the laboratory activities.  The VA 
students were exempted."  He went on to state that he felt 
uncomfortable giving them instructions, due to their age and 
status.  When asked why he was giving the VA students special 
treatment, he said that with their age and status they would 
not use this in the future or would not benefit much from it.  
In some laboratory exercises they provided needed materials; 
they contributed to the expenses to defray the purchase of 
the materials, which were used by the younger students, who 
gave the VA students a portion of the fruits.  He said that 
the laboratory portion was assessed by the instructor, who 
"personally make my own appraisal based on their support of 
financial contribution for the success of the project."  In 
that class, 60 percent of the grade was based on the 
laboratory portion, which they did not attend. 

Another instructor, explaining why there were no records of 
the VA students' examinations available, stated that the 
examination reports were returned to the non-VA students, but 
not to the VA students, who were not interested in their 
results, as long as they passed, so the examinations had been 
thrown away.  The VA students financed the building of pen, 
feeding, and slaughtering areas, as well as purchasing the 
animals and other supplies.  One instructor stated, "The 
non-VA students are the one[s] who do the labor and actual 
activities the farm.  The monetary contribution given by the 
VA students is a substitute or as a factor of dispense [sic] 
their requirements for the actual activities in the farm."  
A physical education instructor stated that in lieu of class 
attendance, the VA students were just required to submit 
"projects," which were in the form of sports equipment, 
such as balls.  "Submission of any of these sports equipment 
is enough to pass my subject," he said.  He stated that the 
VA students would approach him at the beginning of the 
semester regarding such an arrangement, citing health and age 
reasons, so that they would no longer be required to attend 
regular classes.  Another instructor stated that the students 
were not required to attend regular classes because they 
already knew the subjects.  

Some students and faculty indicated that the VA students 
often came to class lectures only once or twice a week, and 
others indicated that many of the veterans never attended 
classes.  For example, one non-VA student reported that he 
had never seen any of the VA students actually attending 
class over a two-year period, and another non-VA student 
admitted to having been "coached" to tell the VA 
investigators that the VA students had attended classes when, 
in fact, they had not.  One non-VA student indicated that he 
had seen VA students attending classes for only one month in 
the 2002-2003 semesters, and at no time since.

In an on-site visit of one of the laboratory farms, an 
individual working with the animals stated that he was a 2nd 
year student.  He said that the VA students, who he called 
"Veterans," came to the farm about twice weekly, in small 
groups, but did not perform any of the labor.  They took care 
of the financing, and that the regular students feed and 
cleaned up after the animals, and took care of the crops.  

The instructors interviewed indicated that in the classroom, 
the VA students were separated from the non-VA students, due 
to the different qualifications of the students, and, 
principally, due to the language barrier between the Filipino 
students and the VA students, many of whom were originally 
from the United States.  However, several of the VA students 
were Filipinos, but they were included in the VA student 
group.  

In these depositions, some instructors revealed that they did 
not personally verify the presence of the VA students in 
their classes, but, instead, relied on attendance sheets 
regularly submitted by a representative of the VA students.  
Some of the instructors indicated that they either did not 
know whether the VA students actually attended, and some 
admitted that they were aware of the fact that the VA 
students did not attend many classes.  Instructors also gave 
various reasons for the different treatment accorded VA 
students over non-VA students, such as language barriers, 
that the VA were "old," or the VA students already having 
advanced knowledge.  

Faculty members, non-VA students, and even some VA students 
acknowledged that VA students were only expected to act as 
financiers by providing monetary assistance to complete 
projects while the non-VA students were expected to do the 
labor.  Several faculty members and non-VA students reported 
that the non-VA students were stringently held to the 
requirement of reporting to class five days a week, but that 
VA students were not.  Some faculty members also admitted 
that they had been given cash incentives by the 
administration, which they were told came from donations by 
the VA students.  However, many stated that they had not 
received cash, and two stated that they had announced the 
attendance and participation requirements at the beginning of 
a term, but that they had been approached by the VA after 
class, who said they could not attend the classes regularly, 
giving reasons such as they felt uncomfortable with the other 
students.  

At the San Marcelino Campus, a meeting was held with the VA 
students in which they were invited to make statements under 
oath.  Several students became hostile, one accused VA of a 
"witch hunt," and another explained that they would only 
submit a joint written statement, and not offer testimony 
under oath.  In the written statement, which was signed by 17 
VA students, they explained that the minimum attendance 
requirement was one hour of classroom instruction a week 
and/or three hours of laboratory time.  They also admitted 
that class leaders take the attendance by signature of each 
veteran at the Veterans Park and delivered the attendance 
sheet to professors, at which time they were given the class 
assignments.

A Summary of Investigative Findings revealed the conclusions 
of the Manila RO investigation team.  It was determined that 
teachers at RMTU did not require VA students to regularly 
attend classes, but, instead, relied on class leaders to 
submit Attendance Sheets that contained the names of the VA 
students enrolled in the particular class.  Teachers 
apparently relied solely on these Attendance Sheets to assess 
the students' attendance, and, in fact, did not really know 
whether their VA students were even present on campus.  All 
they knew and saw as to the VA students' attendance was when 
they observed VA students gathering at Vet-Park.  The VA 
students gave material and financial "help" to the school, 
and, in return, were accorded favorable treatment in 
violation of the Approval Agreement that the school had made 
with VA.  The scheme was found to have been happening for 
decades with one teacher disclosing that VA students had been 
enjoying the arrangement since that teacher had started in 
1983.  Most teachers, staff, and non-VA students admitted 
that the VA students had not been attending classes, which 
was contrary to the insistent claims of the VA students.  

Following this investigation, in June 2003, a recommendation 
was sent to the Muskogee RO to create overpayments for each 
of the 60 veterans who were the subject of the investigation.  
In August 2003, the appellant that is the subject of this 
decision received a letter from the Muskogee RO advising him 
that he had been certified and paid educational assistance 
benefits for attending RMTU from October 22, 2001, through 
June 6, 2003, but that their findings indicated that he did 
not attend classes during that period.  His payments were 
stopped, which resulted in an overpayment in the amount of 
$18,312.25.  He was advised of his right to request a waiver 
of this overpayment.

In November 2003, the appellant submitted a notice of 
disagreement in which he disputed the validity of the 
indebtedness in the amount of $18,312.25.  He stated that he 
had attended all required classes.  

Thereafter, in February 2004, an agent of the Criminal 
Investigation Division of the VA Office of Inspector General 
(OIG) in San Francisco, California, completed a report 
regarding his review of the situation at RMTU.  The agent 
explained that his analysis was based on an extensive review 
of the documentation detailing interviews conducted by the 
Manila RO, correspondence sent by the veterans, a review of 
files at the Muskogee RO, and interviews of various VA 
officials and other individuals.  The agent further explained 
that his review was also based on 14 years of experience as a 
Special Agent with the OIG, some of which has been as a 
Resident Agent in Charge.  The agent noted that he had 
extensive training in conducting fraud investigations, and 
has also worked extensively in the Philippines on VA-related 
investigations.

Based on his review, the agent concluded that fraud was 
committed by the 60 veterans who had attended RMTU, and it 
was his recommendation that all administrative action be 
taken to recover monetary damages suffered by VA and to 
forfeit the benefits of the involved veterans.  However, 
based on the complexities and expense of prosecuting 
individuals in the Philippines, the OIG decided not to 
proceed with a criminal investigation of the matter.  
Overpayments were assessed against the 60 veterans, and the 
VA approval of RMTU was revoked.  

Regarding the findings of the OIG, the agent explained that 
the essence of the "scheme" at RMTU was that VA students 
were listed as enrolled at RMTU, as full time students, 
solely to collect VA benefits.  They rarely, if ever, 
attended classes, and would meet once a week at a location on 
campus to circulate attendance sheets for various classes 
they were enrolled in.  They would sign these sheets, and a 
representative would take them to the relevant professors.  
The students were given mid-term and final exams, but these 
exams were given to a representative, and taken to the 
Veteran's Park, where they would be answered collectively 
based on the "honor" system.  All of the veterans would 
subsequently receive passing grades, and the school benefited 
from this system because the veterans would pay for various 
expenses, usually collectively, through money collected by 
their "treasurer."  It was noted that items paid for by the 
students included new curtains, sports equipment, water 
dispensers, renovations, holiday party expenses, and the 
materials costs associated with class projects.

The agent explained that the evidence of all 60 veterans' 
guilt included the following: the testimony of 13 
professors/instructors, plus the Dean of Agricultural 
Technology, who indicated that the veterans never attended 
classes; the testimony of seven non-VA students and one VA 
student that was not involved in the scheme, who all 
indicated that the scheme participants did not attend 
classes; and the testimony of non-VA students, who indicated 
that the scheme participants began attending classes 
regularly after the onset of the investigation by the Manila 
RO.  The agent also pointed to the joint statement signed by 
17 of the VA students in which they asserted that they met 
the minimum requirement of 1 hour of classroom instruction 
per week and/or 3 hours of laboratory time for each subject.  
The agent found that this statement was clearly contrary to 
the testimony provided by instructors and fellow students, 
but is indicative of their knowledge that classroom 
attendance was required.

The agent also noted that a similar scheme at Laney College 
in Oakland, California, which had resulted in a loss of $6 
million for VA, contained many similarities he described, and 
he indicated that it was his belief that the scheme at Laney 
College was exported from the school in the Philippines.  The 
agent noted that the students at Laney College had been sued 
in Federal Court under the Civil False Claims Act, and most 
of them paid double damages plus fines.

It has been contended that an employee of the Manila RO named 
D.B. had insinuated during the February 2003 compliance 
survey that their problems with VA would resolve in exchange 
for "consideration."  Such consideration was not provided, 
and D.B. purportedly later returned with more investigators 
in May 2003.

In a December 2004 letter, a Special Agent in Charge of the 
Los Angeles OIG indicated that it had been asked to look into 
bribery charges made against D.B., an employee of the Manila 
RO, but had chosen not to pursue an investigation of the 
charges.  The Special Agent explained that the complainants 
were the same individuals who were the subject of the RMTU 
investigation, and that they had a strong motivation to 
discredit the VA investigators who uncovered their scheme.  
It was noted that the San Francisco OIG had conducted an 
extensive review of the situation at RMTU, and had concluded 
that there was an "overwhelming" amount of the evidence 
indicating that those students had engaged in a fraudulent 
scheme.  

The Special Agent further explained that D.B. was the lead 
investigator of the educational benefits fraud scheme because 
he had initially discovered it during the compliance survey, 
but he was not in charge of the field investigators, and had 
no authority over the outcome of the investigation.  The 
evidence collected of the scheme was obtained by eleven 
different field investigators, and D.B. had no authority over 
any of them.  Moreover, the management of the Manila RO was 
involved in planning the investigation from the outset, and 
he would have not have been able to exercise considerable 
influence over the outcome.  The Special Agent noted that, in 
his experience, bribes were typically solicited by 
individuals that had authority to effect some type of 
outcome, which was a scenario that did not exist here.  For 
these reasons, the Special Agent determined that the 
allegations lacked credibility and had been put forth in an 
attempt to obscure the issues and deflect the guilt of the 
involved veterans.

Statements dated in March 2005 from several of the 
individuals interviewed in the investigation were received.  
Many of these were from instructors, who essentially recanted 
some of their earlier sworn testimony, stated that they would 
never misrepresent a student's attendance nor provide a 
course grade to a student who had not properly attended the 
classes, and that all students that received a grade attended 
all required classes.  Further, many of them stated that they 
were told they would lose their teaching licenses if they did 
not state that the VA students did not attend classes.  
However, in substance, these statements do not refute many 
aspects of their earlier statements.  They stated that the VA 
students were attending classes, but many of the questionable 
activities were confirmed in these statements, such as 
excusing them from laboratory activities due to their prior 
experience and their financial assistance.  One of the 
instructors, after stating that he had signed statements 
prepared by the examiners because he had been "made 
nervous" by them, nevertheless reiterated that in the 
projects, the VA students supervised the planting and 
construction of the project, while the young Filipino 
students did the manual labor.  The instructor explained that 
the VA students had supervisory experience and helped pay for 
project materials.  

III.  Analysis

The purposes of Chapter 30 educational assistance are-

(1) to provide a new educational assistance 
program to assist in the readjustment of members 
of the Armed Forces to civilian life after their 
separation from military service; 

(2) to extend the benefits of a higher education 
to qualifying men and women who might not 
otherwise be able to afford such an education; 

(3) to provide for vocational readjustment and to 
restore lost educational opportunities to those 
service men and women who served on active duty 
after June 30, 1985; 

(4) to promote and assist the All-Volunteer Force 
program and the Total Force Concept of the Armed 
Forces by establishing a new program of 
educational assistance based upon service on 
active duty or a combination of service on active 
duty and in the Selected Reserve (including the 
National Guard) to aid in the recruitment and 
retention of highly qualified personnel for both 
the active and reserve components of the Armed 
Forces; 

(5) to give special emphasis to providing 
educational assistance benefits to aid in the 
retention of personnel in the Armed Forces; and 

(6) to enhance our Nation's competitiveness 
through the development of a more highly educated 
and productive work force.  

38 U.S.C.A. § 3001 (West 2002).

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23).  See 38 
U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120.  A program of 
education, in pertinent part, is any unit course or subject 
or combination of courses or subjects, which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b)(23).  

The appellant had been previously determined to be eligible 
for Chapter 30 education benefits.  Therefore, he was 
entitled to a monthly benefit for the period of time he was 
enrolled in, and satisfactorily pursing an approved program 
of education.  38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 
21.7070 (2008).  The term attendance means the presence of a 
veteran (i) in the class where the approved course is being 
taught in which he is enrolled, or (ii) at a training 
establishment, or (iii) any other place of instruction, 
training or study designated by the educational institution 
or training establishment where the veteran is enrolled and 
is pursing a program of education.  38 C.F.R. § 
20.7042(b)(2).

In order to receive educational assistance for pursuit of 
program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will 
discontinue educational assistance if the individual does not 
maintain satisfactory attendance.  Id.  Attendance is 
unsatisfactory if the individual does not attend according to 
the regularly prescribed standards of the educational 
institution in which he is enrolled.  Id. (emphasis added).  
The amount of overpayment of educational assistance paid to a 
veteran constitutes a liability of that veteran.  38 C.F.R. § 
21.7144(b).

The appellant is challenging the validity of the overpayment 
of Chapter 30 educational assistance in the amount of 
$18,312.25.  He essentially contends that he did regularly 
attend classes at RMTU, and that he never intended or took 
action to defraud the government by receiving educational 
assistance benefits to which he was not entitled.

In this case, investigations conducted by the Manila RO and 
the VA OIG in San Francisco revealed that 60 veterans 
attending RMTU, including the appellant that is the subject 
of this decision, were part of a scheme whereby they received 
passing grades in return for providing monetary donations and 
other gifts to the school, even though they did not regularly 
attend classes.  As determined by the OIG, this scheme was 
intended to allow the veterans to continue to receive VA 
educational assistance benefits based on their enrollment at 
RMTU.

The evidence of this scheme includes the testimony of 
professors and instructors, who indicated that the veterans 
never attended classes and were receiving passing grades in 
return for their donations; and the testimony of non-VA 
students, who also indicated that the veterans did not attend 
classes, but still received course credit in return for their 
donations.

The Board has also considered the assertion by the 
appellant's attorney that one or more of the employees of the 
Manila RO insinuated to the VA students and faculty of RMTU 
that they were open to bribes, and that it was only the 
failure to pay such bribes that resulted in the findings of 
the RO's investigation.  In support of this assertion, he has 
submitted statements from several of the VA students who were 
the subject of the investigation at RMTU.  

However, the only evidence suggesting that RO employees 
undertook such conduct consists of assertions of the 
attorney's clients, who have also been implicated in the 
scheme.  Their credibility must be weighed against the 
numerous depositions from faculty members and non-VA students 
indicating that the VA students did not attend classes.  It 
is difficult to imagine that a failure to accept bribery 
offers from Manila RO employees could have resulted in the 
fabrication of the substantial amount of evidence obtained by 
that RO of the scheme that apparently existed in RMTU.  
Furthermore, the depositions and other documents created as a 
result of their investigation were independently reviewed by 
the OIG in San Francisco, as well as statements of the VA 
students.  As noted, the OIG specifically found that fraud 
had occurred at RMTU.  The Board finds it extremely unlikely 
that the employees of the Manila RO could have induced the 
testimony of the faculty members and students at RMTU who 
reported that the veterans were allowed to pass classes 
without attending in exchange for gifts, and it also seems 
equally unlikely that the faculty members or students at RMTU 
would testify to such if the practice was not actually 
occurring.  There seems to be no motivation for either 
faculty or non-VA students to lie about such a scheme if it 
did not, in fact, exist.

Some of the faculty stated in their later statements that 
their depositions were coerced with the threat of losing 
their teaching licenses.  In evaluating this evidence, the 
Board observes, first, that all of these individuals were 
either instructors or school officials, all of whom had an 
interest in maintaining the school as a VA-approved school 
and/or had admitted to their own misconduct in their earlier 
statements.  Moreover, the justification of a threat of loss 
of teaching license is dubious, as once they had admitted, in 
a sworn deposition, that they had not required the VA 
students to attend classes, and other acts of complicity, the 
continuation of their teaching licenses became more 
precarious, not less.  

Moreover, in comparing the new statements with the original 
investigation statements, the original statements contained 
detailed descriptions of the special treatment accorded to 
the VA students, emphasized different points, and sounded as 
if they came from different people using their own words in a 
more spontaneous manner.  In contrast, the new statements, 
which are contained on forms apparently drawn up for the 
purpose, have some preprinted language, as well as some space 
for individual, handwritten responses.  Oddly, though, nearly 
all of the handwritten responses appear to have been written 
by the same person, although the signatures vary.  There were 
more similarities in the content and language used than there 
were in the lengthier depositions taken in the course of the 
investigation.  For these reasons, the Board finds the 
earlier statements to be more credible.

It is also significant to note that none of the disinterested 
witnesses attempted to modify or recant their earlier 
statements.  

The Board's conclusions appear consistent with the findings 
of the Special Agent of Los Angeles OIG, as explained in his 
December 2004 letter.  That agent explained that it had 
chosen not to pursue an investigation into the bribery 
charges against D.B. because the complainants were the same 
individuals who were the subject of the RMTU investigation, 
and that they had a strong motivation to discredit the VA 
investigators who uncovered their scheme.  It was noted that 
the San Francisco OIG had conducted an extensive review of 
the situation at RMTU, and had concluded that there was an 
"overwhelming" amount of the evidence indicating that those 
students had engaged in a fraudulent scheme.  It was further 
noted that D.B. was not in charge of the field investigators, 
and had no authority over the outcome of the investigation.  
The evidence collected of the scheme was obtained by eleven 
different field investigators, and D.B. had no authority over 
any of them.  Moreover, the management of the Manila RO was 
involved in planning the investigation from the outset, and 
he would have not have been able to exercise considerable 
influence over the outcome.  It was noted that bribers were 
typically solicited by individuals that had authority to 
effect some type of outcome, which was a scenario that did 
not exist here.  For these reasons, the Special Agent 
determined that the allegations lacked credibility and had 
been put forth in an attempt to obscure the issues and 
deflect the guilt of the involved veterans.

The Board notes that the appellant and his attorney have 
pointed to various documents from RMTU in support of his 
appeal, including Enrollment Certifications and a transcript 
of passing grades.  However, it was implicit in the scheme 
discovered by the Manila RO, and later confirmed by the OIG, 
that the VA students at RMTU received course credit in return 
for the donations and gifts that they provided the school.  
In fact, the school's VA approval was revoked as a result.  
Certainly, it is clear that RMTU routinely confirmed to the 
RO that these students were enrolled, attending classes, and 
receiving passing grades.  Documentation to that effect, such 
as transcripts or enrollment certifications, in no way 
contradicts the findings of the Manila RO or the OIG, and the 
Board finds it to be of no probative value.

The appellant's transcripts for what appears to be the spring 
2002 semester, the summer 2002 session and first and second 
semester of the 2002/2003 academic year were submitted by the 
appellant's attorney.  Although he had taken 14 credits as a 
full-time student during the spring 2002 semester, he took 22 
credits the first semester and 25 credits the second semester 
of the 2002/2003 academic year.  This included a P.E. class 
each semester; the P.E. instructor previously deposed that 
the veterans requested to be excused from participation in 
this class due to their health, and instead donated balls 
and/or other equipment.  It also included a practicum in 
Agriculture worth 8 credits each semester.  This is one of 
the laboratory classes, which, according to the Approval 
Contract, requires 3 hours of laboratory participation per 
credit, or, for this one class, 24 hours per week.  In 
addition, the appellant would have had the classroom and 
laboratory requirements of the other 15 to 17 credits he was 
enrolled in to complete, had he been attending the classes as 
required.  

Even the amended statements by instructors attempting to 
retreat from their previous sworn statements and statements 
from most of the (few) veterans who provided individual 
statements admitted that the VA students' participation in 
the laboratory classes consisted chiefly of financial 
assistance, and no more than "supervisory" participation in 
the class work.  In other words, in a class requiring 24 
hours per week of hands on participation, the non-VA students 
did all of the required labor, while the VA students 
contributed financial support and/or supplies.  Apparently, 
they also attended, and underwrote, the end of term parties.  
These actions appear contrary to the Approval Agreement, 
which includes a condition including "the institution is 
financially sound and capable of fulfilling its commitments 
for training."  Moreover, there was is clearly disparate 
treatment, and reasons advanced have failed to justify such 
disparate treatment.  If the deponents' statements are to be 
believed, the non-financial reasons that the veterans were 
excused from classes can be grouped largely into two 
categories-they were underqualified (e.g., could not 
understand the language in which the class was taught; were 
too unhealthy to participate in P.E. class), or overqualified 
(e.g., already knew the subject matter, supervised the other 
students' work) for the classes in which they were enrolled.  
These are reasons to enroll in a different class, not to be 
excused from class.  

In support of the appellant's claim, his attorney has cited 
to the provisions of 38 C.F.R.  § 21.7153(c), which defines 
"satisfactory attendance" on the part of a beneficiary as 
meeting the regularly prescribed standards of the educational 
institution in which he is enrolled.  He essentially argues 
that, because the school accepted the appellant's attendance 
as adequate, VA is obligated to do so regardless of the 
frequency of the appellant's actual attendance.

However, according to the Approval Agreement, there must be 
"at least one-hour per week of in-seat classroom attendance 
and/or three-hour per week of laboratory attendance is 
required for each unit certified or VA benefits."  No 
provision was made for the instructor to dispense with this 
requirement, particularly not for all of the veterans in his 
or her class.  

As discussed in detail above, there is persuasive testimony 
of record from faculty members and non-VA students at RMTU 
that the VA students were not being held to the same 
standards of attendance or class participation that the non-
VA students were, and that this was due to the donations made 
to the school by the VA students.  Under these circumstances, 
it cannot be said that the VA students were meeting the 
regularly prescribed standards of RMTU as contemplated by 38 
C.F.R. § 21.7153(c).

Although the appellant has asserted that he did, in fact, 
attend courses at RMTU, he has not offered any evidence in 
support of his contentions, other than the general evidence 
discussed above.  He has not offered any statements from 
disinterested parties (e.g., non-VA students), class notes, 
completed assignments, or recollections of specific events 
that transpired during a classroom or laboratory session, 
which might add to the probative value of his bare assertion 
that he attended all classes as required.  The Board finds 
that these assertions lack credibility, in light of the 
testimony provided by the faculty members and non-VA students 
at that school, and the findings of both the Manila RO and 
OIG.  It is clear from the findings of the Manila RO and the 
OIG that the practice of VA students not having to attend 
classes was widely known and had been routine practice for 
many years at that university.  The investigation of the 
Manila RO also specifically identified this appellant as one 
of the 60 who participated in this scheme; and he has not 
stated that he was not part of this scheme (rather, he states 
that he attended all required classes).  

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a VA beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  As 
noted, the scheme discovered by the Manila RO involved 
beneficiaries who received course credit and passing grades 
without having to attend classes or otherwise participate in 
class in return for monetary donations and other gifts they 
made to the university.  It is difficult for the Board to 
imagine any argument that could justify this scheme as being 
consistent with the purpose of Chapter 30 benefits.  To the 
contrary, the participants of the scheme, including this 
appellant, either must have known, or should have known, that 
receiving VA benefits based on their enrollment at RMTU 
amounted to defrauding the government.  In the Board's 
opinion, the school's complicity does not in any way mitigate 
the actions of the appellant in participating in this scheme.

In summary, as discovered by the investigations of the Manila 
RO and the OIG highlighted above, the Board finds that the 
appellant was paid for pursuing a program of education at 
RMTU but that he did not actually attend classes.  38 C.F.R. 
§ 20.7042(b)(2).  An overpayment of $18,312.25 was properly 
created as a result of the payment for courses at that 
university.  The appellant is liable for the overpayment 
debt.  38 C.F.R. § 21.7144.


ORDER

An overpayment of $18,312.25 was properly created; the appeal 
is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


